Citation Nr: 0113594	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar stenosis. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
spinal stenosis of the lumbar spine was denied.  The veteran 
appeals this decision.

The issue on appeal was previously the subject of an October 
1999 Board decision.  However, the Board decision on this 
issue was vacated and remanded to the Board by means of a 
September 2000 Order of the United States Court of Appeals 
for Veterans Claims (Court), pursuant to a September 2000 
Joint Motion for Remand and to Stay Further Proceedings.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's private physicians have opined that his 
current lumbar stenosis was manifested during his active 
military service and was aggravated by this service.  


CONCLUSION OF LAW

The veteran's current spinal stenosis was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304, 
3.306 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This duty to assist requires 
VA to make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  

As mentioned previously, this case was the subject of a 
September 2000 Court remand.  Pursuant to the Order of the 
Court, the case was remanded to the Board for further 
evidentiary development, to include furnishing the veteran 
with a VA examination and consideration of the benefit of the 
doubt doctrine as set forth in Holmes v. Brown, 10 Vet. 
App. 38, 42 (1997).  

Subsequent to the September 2000 Court remand, the Board 
received additional medical evidence in February 2001 from 
the veteran.  This evidence contains a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2000).  After a 
review of the evidence, to include this recently submitted 
medical evidence, the Board finds, as set forth below, that 
there is sufficient evidence of record to grant service 
connection for lumbar stenosis.  In light of the Board 
decision set forth herein, further remand to the RO for 
additional development or examination is unnecessary and 
would result in unnecessary delay to the veteran.

The veteran has submitted in support of his claim a February 
2001 statement from his private physician, Dr. Alyn L. 
Benezette who had treated the veteran since February 1994 for 
low back and leg dysfunction.  In addition to his clinical 
treatment of the veteran, Dr. Benezette reviewed the 
veteran's claims file and other medical records pertinent to 
this claim.  The medical evidence shows that the veteran 
presently experiences severe pain and limited range of motion 
in the lumbar spine.  Dr. Benezette indicated that the 
veteran's lumbar stenosis dates back to October 1941 when 
service medical records indicate that the veteran complained 
of leg problems and had difficulty standing erect on guard 
duty.  Thereafter, the veteran developed pain and weakness in 
the lumbosacral region as well as both lower extremities.  
Dr. Benezette opined that the veteran's inservice complaints 
of painful legs and pain in his knees as well as clinical 
findings of diminished tendon reflexes during service is 
consistent with his present diagnosis of spinal stenosis.  
While MRI initially indicated lumbar stenosis in January 
1994, Dr. Benezette indicated that such scan was not 
available while the veteran served on active duty and the x-
rays taken during service are consistent with lumbar spinal 
stenosis.  In Dr. Benezette's opinion, the veteran's current 
lumbar spinal stenosis is "most probably service connected 
because his current condition was present in service in 1941 
and was undoubtedly aggravated by his activities and the 
condition has continued to the present time."  

Additionally, a February 2001 statement from Dr. Kathleen 
Santi indicates that she spent over an hour and a half 
reviewing the veteran's medical history to include service 
medical records.  Dr. Santi opined that the veteran had an 
undiagnosed congenital spinal stenosis in 1941 which became 
symptomatic during his active military service.  However, the 
"state of the art [evaluation] would not have made diagnosis 
possible at that time."  Dr. Santi noted that the veteran 
suffered in silence until the passage of time has made his 
condition worsen.  

Based on the evidence above, the Board, having thoroughly 
reviewed the claims file, finds that the preponderance of the 
evidence demonstrates that the veteran's spinal stenosis 
either incurred in or a pre-service congenital back condition 
was aggravated by service.  Accordingly, the Board must also 
find that the criteria for entitlement to service connection 
for spinal stenosis are met.  Therefore, the appellant's 
claim is for service connected is granted.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304, 
3.306 (2000).  As this action constitutes a full grant of 
benefits sought on appeal, the Board finds that further 
evidentiary development is unnecessary.  

  

ORDER

Service connection for lumbar stenosis is granted, subjected 
to the laws and regulations governing the payment of monetary 
benefits.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

